Case 1:21-cr-00073-WES-LDA Document 14 Filed 07/23/21 Page 1 of 4 PageID #: 43




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


UNITED STATES OF AMERICA                          :
                                                  :
v.                                                :    CR No. 09-00160-WES
                                                  :    CR No. 21-00073-WES
JASON COLLYMORE                                   :


                                MEMORANDUM AND ORDER


       Defendant was sentenced as a career offender in 2011. He completed his sentence and

commenced a term of supervised release on July 7, 2020. He entered the HOPE Court Program

on September 3, 2020, and his last session was May 13, 2021. On June 24, 2021, he failed to

appear for both a mental health treatment appointment and a scheduled HOPE Court session. He

had also failed to attend his scheduled MRT appointments on June 8 and 22, 2021. His Probation

Officer contacted him by phone on June 25, 2021 to discuss the situation. That telephone

conversation has resulted in a new felony indictment against Defendant for threatening a federal

official while engaged in the performance of official duties as well as a supervised release violation

charge. Approximately five minutes of that conversation were recorded and have been reviewed

multiple times by the Court. Defendant is also charged with violating his supervised release

conditions by failing to attend mental health and MRT appointments as noted above and for leaving

the District of Rhode Island without permission as evidenced by his arrest in Massachusetts.

       The Court has held two bail hearings since Defendant’s arrest and has asked Probation to

investigate two proposed release plans. Defendant initially proposed residing with his mother in

Massachusetts and then dropped that and proposed returning to an apartment with his girlfriend in

Rhode Island. Both plans raised legitimate concerns with Probation. The Court also explored a



                                                 -1-
Case 1:21-cr-00073-WES-LDA Document 14 Filed 07/23/21 Page 2 of 4 PageID #: 44




potential release plan involving the Open Doors residential program that was rejected by

Defendant.

       The present issue before the Court is whether or not Defendant should be released on

conditions as these charges play out. The Government argues that Defendant poses a danger and

should remain detained. Defendant counters that he should be released because the comments

underlying the threat charge were not intended to, and did not, threaten violence. As a charged

violator of supervised release, Defendant bears the high burden of establishing by “clear and

convincing evidence” that he “will not flee or pose a danger to any other person or to the

community”. Rule 32.1(a)(6), Fed. Rules of Crim. Proc.; 18 U.S.C. § 3143(a)(1). After a thorough

review of the totality of the circumstances, the Court finds that Defendant has not met his high

burden as to release and that he should remain detained at this time as he presents a danger to

another person and the community in general.

       Although Defendant has a significant and lengthy criminal history as a career offender

notable for the involvement of firearms and some instances of charged violence, the Court chooses

to focus on Defendant’s more recent history since his release and the path that ultimately resulted

in the phone conversation in issue. It appears that Defendant did well for a period and was

working, in a relationship and participating in HOPE Court. However, at some point things began

to deteriorate and that deterioration escalated last month. For instance, in addition to effectively

dropping out of HOPE Court and his treatment programs, Defendant recently quit both his job and

a program to obtain a CDL license. He reportedly was no longer residing with his girlfriend. Both

his girlfriend and his mother reported concerns about Defendant’s mental health and a sincere

desire that he receive help. Moreover, during the conversation in issue, Defendant himself stated:

“I can’t sleep. All I do is think all day long. Think about this. I haven’t slept in a week mother



                                                -2-
Case 1:21-cr-00073-WES-LDA Document 14 Filed 07/23/21 Page 3 of 4 PageID #: 45




f***er. Not a week. I’m f***ed up. I am f***ed up.” When his Probation Officer suggested he

speak to his counsellor about the sleep issues, Defendant stated: “I don’t need to talk to [her]. I’m

going to wash your punk ass the f*** up, mother f***ker.” He uses the term “wash” in a similar

way multiple times during the conversation. The Government argues that the term has a street

meaning of violence and bases its position in part on a reference to the “Urban Dictionary” Internet

site. When the Court searched the term on that site, the first definition identified from the search

was “to beat someone up or win a fight over another.”

       The Court has listened to the recording of the conversation repeatedly and with an open

mind to determine if Defendant’s words could reasonably be interpreted as other than threatening

as suggested by Defendant’s counsel. Although some individual lines may be open for alternate

interpretations in a vacuum, the totality of the comments, how they are delivered by Defendant,

the repeated use of the term “wash,” and the repeated reference to the Probation Officer being

“done,” all clearly lead to the conclusion that Defendant did threaten his Probation Officer with

violence and intended to do so. At one point, Defendant states unequivocally: “It’s a whole gang

coming at you, don’t worry about it. You’re done [Probation Officer], I’m going to wash you up,

I promise you.”

       In assessing dangerousness, the Court is faced with Defendant’s deteriorating behavior and

likely mental health concerns, and his overtly threatening behavior towards a Probation Officer in

the performance of his duties. Although Defendant would likely benefit from more intensive

mental health evaluation and treatment in the community, the Court has serious concerns about

whether Defendant would participate in good faith if released and whether he could be effectively

supervised by Probation in the interim period. Before his arrest, he had stopped going to his

treatment appointments and refused to comply with his Probation Officer’s instructions to attend



                                                -3-
Case 1:21-cr-00073-WES-LDA Document 14 Filed 07/23/21 Page 4 of 4 PageID #: 46




treatment. After expressing concerns about his lack of sleep to his Probation Officer during the

June 25, 2021 phone conversation, he made it clear that he did not need to talk to his counsellor

when it was suggested. As stated previously, Defendant bears the high burden as a charged violator

of post-conviction supervised release conditions of convincing the Court by clear and convincing

evidence that he does not pose a danger to any other person or the community. By his own words

and actions, Defendant has not met that burden at this time and the Court ORDERS that he

remained detained pending further proceedings in both of these pending criminal matters.


 /s/ Lincoln D. Almond
LINCOLN D. ALMOND
United States Magistrate Judge
July 23, 2021




                                               -4-
